Title: Vergennes to the American Commissioners, 16 July 1777
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This letter announced to the commissioners a shift in French policy toward Wickes’s ships. The government, in response to British pressure, had originally ordered them to leave. They were in poor condition after their cruise, and the Royal Navy kept close watch on the ports; forced departure might have been calamitous. Versailles had no desire to feed the ships to the British, as Vergennes pointed out to his ambassador in London. The order was therefore changed: they were to be sequestered until some guarantee could be found that they would return peaceably to the United States.
 
A Versailles Le 16. juillet 1777
Vous ne deves pas avoir oublié Messieurs, que dans le premier entretien que j’ai eu avec vous conjointement, je vous assurai que vous jouiries en france pour vos personnes de toute la sureté et de tous les agrémens que nous y faisons èprouver aux Etrangers et pour votre navigation et votre commerce de toutes les facilités qui seroient compatibles avec l’exacte observance de nos traités avec l’Angleterre, qu’il etoit dans les principes du Roi de remplir religieusement. Pour prevenir toute equivoque sur l’espece des Batimens qui pourroient jouir des faveurs que nous accordons dans nos ports aux Nations Amies, je vous fis lire l’article du Traité qui nous interdit la faculté de permettre aux corsaires le libre accès dans nos Ports si ce n’est pour des besoins pressans, ainsi que le Depost et la vente de leurs prises. Vous promites Messieurs de vous y conformèr.
A la suite d’une explication aussi precise nous ne pressames point la sortie du navire la represaille qui avoit conduit en france m. le docteur francklin parce qu’on assuroit qu’il etoit destiné a faire son retour en marchandise. Nous avions perdu ce batiment de vue, et nous le croions dans les parages de l’amerique, lorsque nous aprimes avec surprise qu’il etoit entré a lorient, après avoir fait diverses prises. L’ordre lui fut donné immediatement de partir dans les 24. heures et de faire passèr les prises aux seules Amirautés qui peuvent etre autorisées pour en jugér la validité. Le Capitaine Wikes excipa d’une voie d’eau. Visite faite par des experts son allegation fut reconnue legitime et admise, on lui permit les reparations nécessaires, et il lui fut enjoint de reprendre la mer. Après tant d’avertissemens reiterés et dont le motif vous avoit eté developé nous ne devions pas nous attendre Messieurs que ledit sieur Wickes continueroit la course dans les mers d’Europe, et nous ne pouvons qu’etre etrangement surpris que s’etant associé avec les corsaires Le Lexington et Le Dolphin pour infestér les Cotes de l’Angleterre, ils soient venûs ensuite tous 3. prendre refuge dans nos ports.
Vous etes trop eclairés Messieurs et trop penetrans pour ne pas sentir combien ce procedé blesse la dignité du Roi mon maître en meme tems qu’il offense la neutralité dont sa Majeste fait profession. J’attens donc de votre equité que vous seres les premiers a condamner une conduite si oposee aux devoirs de l’hospitalité et de la bienseance. Le Roi ne peut la dissimuler et c’est de son ordre expres que je vous previens Messieurs que les ordres ont ete envoyés dans les ports ou les dits corsaires ont pû abordér pour qu’ils y soient sequestrés et retenûs jusqu’a ce qu’on puisse avoir des suretes suffisantes qu’ils retourneront en droiture dans leur patrie sans s’exposér par de nouvelles hostilités a venir cherchér azile dans nos ports.
Pour ce qui est des prises qu’ils peuvent avoir faites s’ils en ont conduit dans nos ports elles auront ordre d’en sortir immediatement et il en sera usé de meme envers tout capteur ou capture de quelque nation qu’ils puissent être. Telles sont les obligations de nos traités conformes a nos ordonnances de marine, dont le Roi ne peut en aucune maniere s’afranchir. Il ne pourra etre que tres a propos que vous fassieis connoitre cette disposition ou vous le jugeres convenable, afin que de nouveaux armateurs attires par l’exemple des abus que se sont permis ceux contre lesquels nous sommes obligés d’usér de rigeur, ne s’exposent pas aux memes embarras.
Ce que j’ai l’honneur de vous faire connoitre Messieurs des dispositions du Roi ne change rien aux assurances que j’ai ete autorisé a vous donnér lors de votre arrivee et que je le suis encore a vous renouveller pour la sureté de votre residence et de tous ceux de votre nation a qui il conviendra d’habiter parmi nous ainsi que pour celle du commerce permis que l’on facilitera de notre part autant que nos loix et nos usages le permettent. J’ai l’honneur d’etre avec une parfaite consideration Messieurs

  Approuvé.Messrs Franklin et Deane

